Citation Nr: 1022145	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-19 388		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected idiopathic hypersomnolence.

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1998 to June 
2007.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.


FINDINGS OF FACT

1. The Veteran's idiopathic hypersomnolence disability is 
productive of persistent day-time hypersomnolence, but does 
not require the use of a continuous airway pressure (CPAP) 
machine.

2.  The evidence of record shows that the Veteran has 
moderate symptoms of IBS with frequent episodes of abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 30 percent for idiopathic hypersomnolence 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6847 (2009).

2.  The criteria for an initial disability rating of 10 
percent for IBS have been met. 38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to the claims on appeal, an August 2007 rating 
decision granted the Veteran's claims of entitlement to 
service connection for idiopathic hypersomnolence and IBS, 
therefore these claims are now substantiated.  As such, the 
Veteran's filing of an appeal as to this determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been 
substantiated; thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, no further 
notice is required for the initial higher rating claims of 
idiopathic hypersomnolence and IBS and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records, VA treatment records, private treatment records and 
a VA examination report dated in June 2007.  

The June 2007 VA examination report reflects that the 
examiner conducted a review of the Veteran's claims file in 
addition to obtaining an oral history and a physical 
examination of the Veteran.  The examiner documented in 
detail the symptoms of the Veteran's idiopathic 
hypersomnolence and IBS.  Accordingly, the Board concludes 
that the examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Idiopathic Hypersomnolence

The Veteran's service-connected idiopathic hypersomnolence is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.97, Diagnostic Code 6899-6847.  Diagnostic Code 6899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.97.  See 
38 C.F.R. §§ 4.20, 4.27 (2009).  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  In the present case, the Veteran's 
idiopathic hypersomnolence has been rated as analogous to 
sleep apnea.

As will be discussed in more detail below, the Board finds 
that the Veteran's diagnosis of idiopathic hypersomnolence 
and his described symptoms more closely resemble Diagnostic 
Code 6847, for sleep apnea syndromes.  Under Diagnostic Code 
6847, a 30 percent disability rating is warranted for sleep 
apnea with persistent day-time hypersomnolence.  Sleep apnea 
which requires use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine warrants a 50 
percent disability rating and sleep apnea which results in 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale; or, requires tracheotomy, warrants a 100 
percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6847.

After a review of the record, the Board concludes that the 
Veteran's complaints and the objective findings most closely 
resemble persistent day-time hypersomnolence.   In this 
regard, a VA examination report dated in June 2007 reveals 
that the Veteran reported that he started having excessive 
daytime somnolence in June 2006.  He would nap constantly 
during the day and night.  The Veteran noted that he sleeps 
well at night.  His hypersomnolence was treated with Adderal 
and Provigil.  When he takes these drugs he is able to 
function well.   However, when they start to wear off he 
develops poor concentration, irritability, poor short-term 
memory, slurred speech, headaches and lack of energy.  A 
November 2007 neurological consult report reveals the Veteran 
stated that with the medications he takes to treat his 
hypersomnolence he is able to minimally function.  He can 
only drive during daylight hours as he is too sleepy at night 
to risk driving.  Even with the medication, he feels tired 
all the time.  A March 2008 neurological consult report noted 
that the Veteran had two sleep studies conducted in October 
2006, which revealed very abnormal multiple sleep latency 
tests with pathological insomnolence.  The Veteran reported 
that he was partially stable, but he is unable to drive at 
night and he feels excessively tired during the day.  There 
is no evidence in the record that the Veteran's 
hypersomnolence requires the use of a breathing assistance 
device or that it has resulted in chronic respiratory failure 
with carbon dioxide retention, cor pulmonale or requires 
tracheotomy.   Based on the foregoing, the Board finds that 
the Veteran's hypersomnolence more closely approximates the 
current disability rating of 30 percent for persistent day-
time hypersmonolence.  

The Board has considered whether staged ratings are 
appropriate.  The competent evidence of record shows that the 
Veteran's manifestations of idiopathic hypersomnolence have 
not fluctuated materially during the course of this appeal.  
As such, a staged rating is not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected idiopathic hypersomnolence is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's idiopathic hypersomnolence 
with the established criteria found in the rating schedule 
for sleep apnea shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  
However, the evidence does not indicate that his idiopathic 
hypersomnolence has caused marked interference with his 
employment.  The Veteran works full time as a computer 
processor.  Although the evidence indicates that the 
Veteran's symptoms of sleepiness during the day has led him 
to sometimes fall asleep at work, there is no evidence that 
he has missed a significant amount work due to his 
hypersomnolence.  Furthermore, the medical record does not 
show that the Veteran's idiopathic hypersomnolence has 
necessitated frequent periods of hospitalization during the 
appeal period or otherwise rendered impracticable the regular 
schedular standards for rating such disability.  Under these 
circumstances, and in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

IBS

The Veteran's service-connected IBS is currently evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
which evaluates irritable colon syndrome.  Under Diagnostic 
Code 7319, a noncompensable rating is warranted for mild 
irritable symptoms with disturbances of bowel function with 
occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  A 
maximum rating of 30 percent is warranted for severe symptoms 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's service-connected IBS more closely 
approximates moderate symptoms with frequent episodes of 
bowel disturbance with abdominal distress.  In this regard, 
the June 2007 VA examination reveals that the Veteran 
reported loose stools for many years, that now fluctuate 
between diarrhea and constipation.  He avoids certain foods 
in an effort to reduce his symptoms of diarrhea and 
constipation.  The Veteran also reported intermittent 
anorexia.  His weight will fluctuate between 160 and 190 
pounds and he has been loosing weight recently.  The Veteran 
noted that he was hospitalized on two occasions for abdominal 
pains associated with IBS.  He was prescribed medication that 
controls both diarrhea and constipation.  The record contains 
a clinic noted dated in April 2004, which shows that the 
Veteran sought treatment for lower abdominal discomfort and 
cramps with loose stools and red blood.  The Veteran reported 
continued problems with IBS.  Furthermore, in the September 
2007 notice of disagreement, the Veteran reported that he has 
frequent episodes of abdominal distress.  Accordingly, the 
Board concludes that the overall evidence of record indicates 
that the Veteran's service-connected IBS warrants a 10 
percent disability rating for moderate symptoms of IBS with 
frequent episodes of bowel disturbance and abdominal 
distress.

The Board has considered whether staged ratings are 
appropriate.  The evidence of record shows that the symptoms 
of IBS have not fluctuated materially during the course of 
this appeal.  As such, a staged rating is not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

With respect to whether the Veteran should be referred for a 
higher rating under an extra-schedular basis, the Board finds 
that the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected IBS is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's IBS with the established criteria found in the 
rating schedule for irritable colon syndrome shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  The Board has determined that the 
evidence does not indicate that the Veteran's IBS has caused 
marked interference with employment that is not already 
contemplated by the current disability rating.  In addition, 
the evidence shows that the Veteran's IBS has not 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to an initial increased rating in excess of 
30 percent for service-connected idiopathic hypersomnolence 
is denied.

2.  Entitlement to an initial 10 percent disability rating 
for service-connected IBS is granted.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


